252 F.2d 844
Elmer C. KIEKHAEFER, Appellant,v.Robert C. WATSON, Commissioner of Patents, Appellee.
No. 13969.
United States Court of Appeals District of Columbia Circuit.
Argued January 17, 1958.
Decided February 6, 1958.

Mr. Elwin A. Andrus, Milwaukee, Wis., of the bar of the Supreme Court of Wisconsin, pro hac vice, by special leave of Court, with whom Mr. Solon Kemon, Washington, D. C., was on the brief, for appellant.
Mr. George C. Roeming, Attorney, United States Patent Office, with whom Mr. Clarence W. Moore, Solicitor, United States Patent Office, was on the brief, for appellee.
Before WASHINGTON, DANAHER and BURGER, Circuit Judges.
PER CURIAM.


1
This is a patent case, brought in the District Court under 35 U.S.C. § 145, 66 Stat. 803 (1952), to authorize the Commissioner of Patents to issue a patent. The Patent Office considered that plaintiff-appellant's application, covering a clamp for outboard motors, Serial No. 226,709, did not show patentability over the prior art. The District Court agreed, and dismissed the complaint. We find no reversible error.


2
Affirmed.